United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
J.T., Appellant
and
DEPARTMENT OF VETERANS AFFAIRS, VA
MEDICAL CENTER, Richmond, VA, Employer,
Employer
__________________________________________
Appearances:
Douglas Sughrue, Esq., for the appellant1
Office of Solicitor, for the Director

)
)
)
)
)
)
)
)
)

Docket No. 21-0684
Issued: October 29, 2021

Case Submitted on the Record

ORDER DISMISSING APPEAL
Before:
ALEC J. KOROMILAS, Chief Judge
JANICE B. ASKIN, Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

On March 25, 2021 appellant filed an appeal from a purported April 9, 2019 decision of
the Office of Workers’ Compensation Programs (OWCP). The Clerk of the Appellate Boards
assigned Docket No. 21-0684.
The Board, having duly considered the matter, notes that the Board has jurisdiction to
review final adverse decisions of OWCP issued under the Federal Employees’ Compensation Act. 2
This jurisdiction encompasses any final decision issued by OWCP within 180 days of the date
appellant filed the appeal. 3 The case record as transmitted to the Board does not contain a final
1

In all cases in which a representative has been authorized in a matter before the Board, no claim for a fee for legal
or other service performed on appeal before the Board is valid unless approved by the Board. 20 C.F.R. § 501.9(e).
No contract for a stipulated fee or on a contingent fee basis will be approved by the Board. Id. An attorney or
representative’s collection of a fee without the Board’s approval may constitute a misdemeanor, subject to fine or
imprisonment for up to one year or both. Id.; see also 18 U.S.C. § 292. Demands for payment of fees to a
representative, prior to approval by the Board, may be reported to appropriate authorities for investigation.
2

5 U.S.C. § 8101 et seq.; 20 C.F.R. §§ 501.2(c) and 501.3(a).

20 C.F.R. § 501.3(e) provides in pertinent part: “Any notice of appeal must be filed within 180 days from the
date of issuance of a decision of the OWCP.”
3

adverse decision of OWCP dated April 9, 2019.4 As there is no final adverse decision issued by
OWCP dated April 9, 2019 over which the Board may properly exercise jurisdiction, the Board
concludes that the appeal docketed as Docket No. 21-0684 must be dismissed. Accordingly,
IT IS HEREBY ORDERED THAT the appeal docketed as Docket No. 21-0684 is
dismissed.
Issued: October 29, 2021
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

Janice B. Askin, Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

4

The Board notes that on March 26, 2021 appellant filed an appeal from a final adverse overpayment decision of
OWCP dated September 28, 2020. Appellant’s appeal from that decision will proceed under Docket No. 21-0696.

2

